Citation Nr: 0018154	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  97-26 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disorder, 
claimed secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel







INTRODUCTION

The veteran had active military service from April 1968 to 
January 1970.  Service in Vietnam is indicated by the 
evidence of record.  This matter comes to the Board of 
Veterans' Appeals (Board) from a May 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco.  


FINDING OF FACT

While the veteran served in Vietnam and has been diagnosed 
with a skin disorder consistent with chloracne, no medical or 
other competent evidence of record tends to show that the 
veteran had a skin disorder which began during his military 
service or within one year of such service, or which is 
related to any incident of service, including exposure to 
herbicides.


CONCLUSION OF LAW

The claim of entitlement to service connection for a skin 
disorder secondary to exposure to herbicides is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran's DD Form 214 reveals that he served overseas for 
almost a year, that he was a light weapons infantryman 
(11B40), and his last duty assignment was with the 199th 
Infantry Brigade, U.S. Army Vietnam.  

His service medical records reflect that he sustained a 
laceration on the ball of his right foot and a laceration on 
his upper left leg in 1969.  The remainder of the service 
medical records are negative for any complaint, diagnosis, or 
treatment of a skin abnormality during his military service.  

In February 1970, the veteran filed a claim of service 
connection for injuries to his head, back, left leg, and 
right foot.  He was afforded VA examination in April 1970, to 
which he presented without complaints related to his skin 
except for a complaint related to a scar on his right foot.  
The VA physician stated that the veteran's skin was normal, 
except for a small laceration scar on the ball of this right 
foot and a scar near his left knee.  

By May 1970 decision, the RO granted service connection for 
laceration scars on the left knee and right foot, both rated 
zero percent disabling.  In that decision, the RO granted 
service connection for anxiety reaction with somatic 
complaints, rated 30 percent disabling.  The most recent 
diagnosis is chronic schizophrenia, undifferentiated, rated 
100 percent disabling.  

Outpatient records from a VA medical facility in Texas 
reflect treatment of the veteran between March and December 
1970.  A progress note in March 1970 indicates that he 
complained of "bumps" on the surface of his scrotum.  
Examination revealed a few scattered sebaceous cysts on the 
skin of the scrotum that did not require treatment.  The 
remainder of those outpatient records are negative for any 
complaint or clinical finding of a skin disorder.

An outpatient record from a VA medical facility in 
Mississippi reflects psychiatric examination of the veteran 
in February 1974; it is silent for any complaint or clinical 
finding of the presence of a skin disorder.

The veteran filed a claim of service connection for a skin 
disorder in December 1991, contending that he had a skin 
disorder due to exposure to herbicides during service in 
Vietnam.  He reported symptoms of blisters on his lips, and a 
constant rash covering his body and itches.  He argued that 
VA medical personnel are confused in determining the nature 
of his skin disorder, as those in Mississippi informed him 
that he had a rash, but in Texas, he was told he had warts.  

The veteran was afforded a VA skin examination in February 
1997, at which time he reported that he had been a combat 
aviator in Vietnam, and sprayed Agent Orange on river banks 
in addition to having it sprayed on himself.  Examination 
revealed cystic acne lesions, resolving, with 
hyperpigmentation on the chest and back.  The physician noted 
that the veteran "developed this [disorder] after Vietnam 
duty and did not have it before."  His symptoms were noted 
as "consistent with the picture of chloracne."  The VA 
physician also noted that the veteran pointed out what he 
considered to be a tumor on his lip.  The physician stated it 
"really represents Fordyce condition, prominent oil glands 
seen though the transparent mucous membrane of the lip." 

By May 1997 rating decision, the RO denied the veteran's 
claim of service connection for a skin disorder, holding that 
the evidence did not show that he had a compensable level of 
chloracne or any other skin disorder within the applicable 
presumptive period.  The RO also denied his claim of direct 
service connection as there was no evidence that the cystic 
acne lesions and hyperpigmentation noted during the February 
1997 examination were related to service, including any in-
service exposure to herbicides.

II.  Legal Criteria and Analysis

A person who submits a claim to VA has the burden of 
providing evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for 
Veterans Claims (the Court) defines a well-grounded claim as 
one that is plausible, i.e., meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

Service connection may be granted for a disability resulting 
from personal injury incurred or disease contracted in the 
line of duty or for aggravation of a preexisting injury or 
disease.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  

Service connection generally requires (1) medical evidence of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

There is a rebuttable presumption of entitlement to service 
connection for certain listed diseases diagnosed at certain 
specified times after service, which are attributable to 
Agent Orange exposure for veterans who physically served in 
the Republic of Vietnam.  38 U.S.C.A. § 1116 (West 1991 & 
Supp. 1999); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (1999).  The specified diseases for 
presumptive service connection due to Agent Orange exposure 
include chloracne or other acneform disease consistent with 
chloracne.  Service connection on a presumptive basis for 
chloracne or other acneform disease consistent with chloracne 
requires that said disease(s) shall have become manifest to a 
degree of 10 percent or more within one year after service.  
38 C.F.R. § 3.307(a)(6)(ii).

In McCartt v. West, 12 Vet. App. 164 (1999), the Court 
specifically found that, in accordance with 38 U.S.C.A. § 
1116 and 38 C.F.R. §§ 3.307 and 3.309, a veteran must have 
had actual service in the Republic of Vietnam during the 
specified period and must have a confirmed diagnosis of a 
disease specifically found to be causally related to 
herbicide exposure before a veteran will be presumed to have 
been exposed to Agent Orange (or other herbicides used in 
Vietnam).  McCartt, 12 Vet. App. at 168.

An herbicide agent means a chemical or an herbicide used in 
support of U.S. and Allied Military Operations in the 
Republic of Vietnam from January 1962 through May 1975.  A 
veteran who has received a confirmed diagnosis of one of the 
presumptively listed diseases above and who had actual 
service in Vietnam from January 1962 through May 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to the 
contrary.  A factual basis may be established by medical 
evidence, competent lay evidence or both.  38 C.F.R. § 
3.307(a)(6).

Evidence which may be considered in rebuttal of service 
connection of a disease listed in 38 C.F.R. § 3.309 will be 
any evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
38 C.F.R. § 3.307(d).  The expression "affirmative evidence 
to the contrary" will not be taken to require a conclusive 
showing, but such showing as would, in sound medical 
reasoning and in consideration of all the evidence of record, 
support a conclusion that the disease was not incurred in 
service.  Id.

Without the presumption of service connection pursuant 38 
C.F.R. §§ 3.307 and 3.309, there must be competent medical 
evidence in the record showing an etiological relationship 
between the veteran's skin disorder and his military service 
in order for the veteran to have a well-grounded claim for 
service connection for a skin disorder.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997) (adopting the Court's prior definition of a well-
grounded claim as set forth in Caluza, 7 Vet. App. at 506); 
Grottveit, 5 Vet. App. at 93.  This burden may not be met 
merely by presenting lay testimony, as lay persons are not 
competent to offer medical opinions.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) (citing Gilbert, 1 Vet. App. at 54).

In this case, the service personnel records establish that 
the veteran served in Vietnam within the appropriate period, 
and thereby had qualifying Vietnam service.  38 C.F.R. §§ 
3.2(f), 3.307(a)(6)(iii), 3.313(a) (1999).  In passing, 
however, the Board is unpersuaded by the veteran's recent 
assertion that he was a combat aviator who sprayed Agent 
Orange in Vietnam, as his service records make very clear 
that his military occupational specialty was light weapons 
infantryman.  

Nevertheless, the medical evidence reveals that the veteran 
has resolving cystic acne lesions with hyperpigmentation on 
his chest and back, noted as consistent with the picture of 
chloracne.  As set forth above, chloracne is associated with 
exposure to certain herbicide agents, as listed in 38 C.F.R. 
§ 3.309(e).  Regarding the diagnosis of cystic acne lesions 
with hyperpigmentation, the record reflects that an initial 
showing of these diseases were first noted on VA examination 
in February 1997, more than 27 years after the veteran's 
discharge from service.  The VA physician at that 
examination, however, noted generally that the veteran 
developed the cystic acne lesion and hyperpigmentation after 
his service in Vietnam.  The VA physician offered no specific 
or detailed findings regarding the date of onset or 
etiological opinion of the cystic acne lesions and/or 
hyperpigmentation.  As noted above, "chloracne or other 
acneform disease consistent with chloracne," insofar as 
establishing service connection on a presumptive basis, means 
chloracne or other acneform disease consistent with chloracne 
that becomes manifest to a compensable degree within one year 
from the veteran's discharge from service.  See 38 C.F.R. § 
3.307(a)(6)(ii).  As the record does not reflect that the 
veteran had any disease consistent with chloracne which 
manifested itself to a degree of 10 percent disabling or more 
within one year after separation from service, the 
presumptions afforded under 38 C.F.R. § 3.307 are 
inapplicable in this case.  38 C.F.R. § 3.309.

However, this does not end the analysis of the veteran's 
claim.  It simply means that the claim will be adjudicated 
under the normal evidentiary requirements for a grant of 
service connection.

The facts of this case reveal that the veteran's claim of 
service connection for a skin disorder secondary to exposure 
to herbicides is supported solely by his own contentions.  
The Court has made it clear that a lay party is not competent 
to provide probative evidence as to matters requiring 
expertise regarding specialized medical knowledge, skill, 
training, or education.  See Espiritu, 2 Vet. App. at 494.  
Consequently, the veteran's lay assertion that his present 
skin disorder is due to exposure to herbicides (or any other 
incident of active service) is neither competent nor 
probative of the issue in question.  While the veteran is 
competent to provide statements regarding the events that are 
alleged to have occurred during his active service, he is not 
competent to diagnose the cause of his most recent skin 
disorder.  See Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494-95.

It must be recalled that at a minimum, there must be medical 
evidence which demonstrates a nexus between the current 
disability and a disease or injury incurred in service.  See 
Caluza, 7 Vet. App. at 506.  In this case, there is competent 
and probative evidence or record reflecting that the veteran 
had a skin disorder in 1997 that was consistent with 
chloracne.  However, the record is devoid of competent 
evidence showing that he incurred chloracne or other acneform 
disease consistent with chloracne during his active military 
service.  None of the medical records obtained in regard to 
the claim contain any finding or opinion that the etiology or 
date of onset of the veteran's skin disorder dates back to 
his service period.  None of the medical records speak to the 
issue of causation of the present skin disorder, and the 
claims file is devoid of evidence to establish a link between 
any incident of the veteran's military service and his 
current skin disorder.  Rather, the medical evidence of 
record more proximate to his active service (ending in 1970) 
show his skin to be essentially normal.  Consequently, the 
Board finds that there is simply no competent and probative 
evidence on which to base an allowance of service connection 
for a skin disorder under the standards set forth in Caluza.

With respect to the veteran's contentions that he was 
informed by VA medical personnel in Mississippi and Texas 
that he had warts and/or a rash, said evidence does not 
constitute the medical evidence necessary to linking his 
specific disability to exposure to herbicides.  A lay 
person's statement about what a physician told him or her, 
i.e., "hearsay medical evidence," cannot constitute the 
medical evidence, or medical diagnosis, of in-service 
etiology of a current disability that is generally necessary 
in order for a claim to be well grounded.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  More to the point, the 
veteran's argument that VA examiners appear confused in 
rendering a proper diagnosis is unsupported by the medical 
evidence of record, which is negative for any skin disorder 
other than those outlined above.  Moreover, inasmuch as the 
VA physician in February 1997 diagnosed a skin disorder 
consistent with chloracne, the veteran's argument concerning 
any confusion over a proper diagnosis would appear to be 
moot.

After reviewing the evidentiary record, the Board concludes 
that the veteran's claim of service connection for a skin 
disorder is not well grounded.  Absent competent medical 
evidence of a nexus between his most recent skin disorder and 
service, or his exposure to Agent Orange or other herbicides 
during service, the claim does not meet the threshold 
requirements for the presentation of a well-grounded claim.  
Because the claim is not well grounded, VA is under no duty 
to assist the veteran in further development of the claim.  
38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 81.

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well-grounded claim, 
and he has not indicated the existence of any post-service 
medical evidence that has not already been obtained or 
requested that would well ground his claim.  McKnight v. 
Brown, 131 F.3d 1483 (Fed. Cir. 1997); Epps, 126 F.3d 1464.

For the reasons stated above, and in the absence of competent 
medical evidence of a nexus between the veteran's most recent 
skin disorder and any incident of service, his claim is not 
well grounded and must be denied.  As the veteran has not 
submitted the evidence necessary for a well-grounded claim, a 
weighing of the merits of this claim is not warranted, and 
the reasonable doubt doctrine is not for application.  See 
generally Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for a skin disorder is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 

